Citation Nr: 1821128	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for optic neuritis, to include as secondary to multiple sclerosis.

3.  Entitlement to service connection for neuropathy of the legs and toes, to include as secondary to herbicide exposure and/or multiple sclerosis.

4.  Entitlement to service connection for skin cancer, including basal cell and squamous cell carcinomas, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1969 to July 1971.  He had service in the Republic of Vietnam from January 1970 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board notes that the Veteran requested a hearing before the Board in his substantive appeal.  However, the Veteran failed to appear as scheduled for the Board videoconference hearing in January 2018.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran asserts that he has multiple sclerosis and skin cancers, including basal cell carcinoma and squamous cell carcinoma, related to his service, including as secondary to herbicide exposure.  As previously noted, the Veteran had service in Vietnam.  As such, he is presumed to have been exposed to herbicides while serving in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Board acknowledges that the Veteran was afforded VA examinations in connection with these claims for service connection in June 2012, and that these examinations confirmed that the Veteran has multiple sclerosis and a history of treatment for basal cell and squamous cell carcinomas.  However, no etiology opinion was provided by either examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As such, it is unclear whether the Veteran's multiple sclerosis and skin cancers, including basal cell carcinoma and squamous cell carcinoma, are related to his service, including his presumed herbicide exposure.  The Board notes that the fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d).  

Given that additional development is required for the claims of entitlement to service connection for multiple sclerosis and skin cancers, including basal cell carcinoma and squamous cell carcinoma, the Board finds that a decision on the remaining issues of service connection for optic neuritis and neuropathy of the legs and toes must be deferred to allow the RO the opportunity to evaluate the Veteran's claims for service connection of multiple sclerosis and skin cancers, including basal cell carcinoma and squamous cell carcinoma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since January 2015 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1 The RO should take appropriate steps to obtain and associate with the record all VA treatment records for the Veteran dated from January 2015 to the present. 

2.  The Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of any skin cancers, including basal cell and squamous cell carcinomas, or any residuals thereof, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current skin cancers, including basal cell and squamous cell carcinomas, or residuals thereof, and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified skin cancers, including basal cell and squamous cell carcinomas, or any residuals thereof, are related to any event, illness, or injury during service, including the Veteran's presumed herbicide exposure.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the multiple sclerosis.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the multiple sclerosis is related to any event, illness, or injury during service, including his presumed herbicide exposure.  

If the Veteran's multiple sclerosis is related to service, the VA examiner should provide an opinion as to whether any identified optic neuritis or neuropathy of the legs and toes are proximately due to or the result of the multiple sclerosis including whether any increase in severity of the identified optic neuritis or neuropathy of the legs and toes are due to or the result of any of the Veteran's multiple sclerosis.

If the Veteran's multiple sclerosis is not related to service, the VA examiner should provide an opinion as to whether any identified optic neuritis or neuropathy of the legs and toes are proximately due to or the result of the Veteran's service-connected disabilities, including whether any increase in severity of the identified optic neuritis or neuropathy of the legs and toes are due to or the result of any of the Veteran's service-connected disabilities.  

The provider is advised that the Veteran is competent to report symptoms, including continuity of symptoms, treatment, and diagnoses and the examiner must take into account, along with the other evidence of record, the Veteran's statements in formulating the requested opinions.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  After completing all indicated development, the RO should readjudicate the claims on appeal, in light of all the evidence of record.   If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

